

114 S958 RS: Small Business Fairness Act
U.S. Senate
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 106114th CONGRESS1st SessionS. 958IN THE SENATE OF THE UNITED STATESApril 15, 2015Mr. Enzi (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipJune 10, 2015Reported by Mr. Vitter, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Small Business Act to provide for team and joint venture offers for certain contracts.
	
 1.Short titleThis Act may be cited as the Small Business Fairness Act.
		2.Joint venturing and teaming
 (a)Joint venture offers for bundled or consolidated contractsSection 15(e)(4) of the Small Business Act (15 U.S.C. 644(e)(4)) is amended to read as follows:  (4)Contract teaming (A)In generalIn the case of a solicitation of offers for a bundled or consolidated contract that is issued by the head of an agency, a small business concern may submit an offer that provides for use of a particular team of subcontractors or a joint venture of small business concerns for the performance of the contract.
 (B)Evaluation of offersThe head of an agency shall evaluate the offer of a team or a joint venture of small business concerns submitted under subparagraph (A) in the same manner as other offers, with due consideration to the capabilities of all of the proposed subcontractors or members of the joint venture.
 (i)TeamsWhen evaluating an offer of a small business prime contractor that includes a proposed team of subcontractors, the head of the agency shall consider the capabilities and past performance of each first tier subcontractor that is part of the team as the capabilities and past performance of the team.
 (ii)Joint venturesWhen evaluating an offer of a joint venture of small business concerns, if the joint venture does not have sufficient capabilities or past performance to be considered for award of a contract opportunity, the head of the agency shall consider the capabilities and past performance of each member of the joint venture as the capabilities and past performance of the joint venture.
 (C)Status as a small business concernParticipation of a small business concern in a team or a joint venture under this paragraph shall not affect the status of that concern as a small business concern with respect to the performance of a contract described in subparagraph (A)..
 (b)Team and joint venture offers for multiple award contractsSection 15(q)(1) of the Small Business Act (15 U.S.C. 644(q)(1)) is amended— (1)in the heading, by inserting and joint venture before requirements;
 (2)by striking Each Federal agency and inserting the following:  (A)In generalEach Federal agency; and
 (3)by adding at the end the following:  (B)TeamsWhen evaluating an offer of a small business prime contractor that includes a proposed team of subcontractors for any multiple award contract above the substantial bundling threshold of the Federal agency, the head of the Federal agency shall consider the capabilities and past performance of each first tier subcontractor that is part of the team as the capabilities and past performance of the offeror.
 (C)Joint venturesWhen evaluating an offer of a joint venture of small business concerns for any multiple award contract above the substantial bundling threshold of the Federal agency, if the joint venture does not have sufficient capabilities or past performance to be considered for award of a contract opportunity, the head of the Federal agency shall consider the capabilities and past performance of each member of the joint venture as the capabilities and past performance of the joint venture.
						(D)Use of small business teams or joint ventures
 (i)In generalFor contracts awarded under section 8(a), 8(m), 15(a), 15(j), 31, or 36 to a team of small business prime contractors and subcontractors or a joint venture of small business concerns, the contracting officer shall certify annually to the Administration, for each year the contract is in effect, that each small business concern member of the team or joint venture has the same status of a small business concern, small business concern owned and controlled by service-disabled veterans, qualified HUBZone small business concern, small business concern owned and controlled by socially and economically disadvantaged individuals, or small business concern owned and controlled by women, as applicable, that such concern had at the time the contract was awarded.
 (ii)ExceptionThe requirements of clause (i) shall not apply to a contract awarded to a joint venture of small business concerns that is a protege under a mentor-protege program approved pursuant to section 45..
 (c)RulemakingNot later than 1 year after the date of enactment of this section, the Administrator of the Small Business Administration shall issue any regulations necessary to carry out the amendments made by this section.
	
 1.Short titleThis Act may be cited as the Small Business Fairness Act.
		2.Joint venturing and teaming
 (a)Joint venture offers for bundled or consolidated contractsSection 15(e)(4) of the Small Business Act (15 U.S.C. 644(e)(4)) is amended to read as follows:  (4)Contract teaming (A)In generalIn the case of a solicitation of offers for a bundled or consolidated contract that is issued by the head of an agency, a small business concern may submit an offer that provides for use of a particular team of subcontractors or a joint venture of small business concerns for the performance of the contract.
						(B)Evaluation of offers
 (i)In generalThe head of an agency shall evaluate the offer of a team or a joint venture of small business concerns submitted under subparagraph (A) in the same manner as other offers, with due consideration to the capabilities of all of the proposed subcontractors or members of the joint venture.
 (ii)TeamsWhen evaluating an offer of a small business prime contractor that includes a proposed team of subcontractors, the head of the agency shall consider the capabilities, prior experience, and past performance of the prime contractor and each first tier subcontractor that is part of the team as the capabilities, prior experience, and past performance of the team.
 (iii)Joint venturesWhen evaluating an offer of a joint venture of small business concerns, if the joint venture does not have sufficient capabilities, prior experience, or past performance to be considered for award of a contract opportunity, the head of the agency shall consider the capabilities, prior experience, and past performance of each member of the joint venture as the capabilities, prior experience, and past performance of the joint venture.
 (C)Status as a small business concernParticipation of a small business concern in a team or a joint venture under this paragraph shall not affect the status of that concern as a small business concern with respect to the performance of a contract described in subparagraph (A)..
 (b)Team and joint venture offers for multiple award contractsSection 15(q)(1) of the Small Business Act (15 U.S.C. 644(q)(1)) is amended— (1)in the heading, by inserting and joint venture before requirements;
 (2)by striking Each Federal agency and inserting the following:  (A)In generalEach Federal agency; and
 (3)by adding at the end the following:  (B)TeamsWhen evaluating an offer of a small business prime contractor that includes a proposed team of subcontractors for any multiple award contract above the substantial bundling threshold of the Federal agency, the head of the Federal agency shall consider the capabilities, prior experience, and past performance of the prime contractor and each first tier subcontractor that is part of the team as the capabilities, prior experience, and past performance of the team.
 (C)Joint venturesWhen evaluating an offer of a joint venture of small business concerns for any multiple award contract above the substantial bundling threshold of the Federal agency, if the joint venture does not have sufficient capabilities, prior experience, or past performance to be considered for award of a contract opportunity, the head of the Federal agency shall consider the capabilities, prior experience, and past performance of each member of the joint venture as the capabilities, prior experience, and past performance of the joint venture.
						(D)Use of small business teams or joint ventures
 (i)In generalFor contracts awarded under section 8(a), 8(m), 15(a), 15(j), 31, or 36 to a team of small business prime contractors and subcontractors or a joint venture of small business concerns, the contracting officer shall certify annually to the Administration, for each year the contract is in effect, that each small business concern member of the team or joint venture has the same status of a small business concern, small business concern owned and controlled by service-disabled veterans, qualified HUBZone small business concern, small business concern owned and controlled by socially and economically disadvantaged individuals, or small business concern owned and controlled by women, as applicable, that such concern had at the time the contract was awarded.
 (ii)ExceptionThe requirements of clause (i) shall not apply to a contract awarded to a joint venture of small business concerns that is a protege under a mentor-protege program approved pursuant to section 45..
 (c)RulemakingNot later than 1 year after the date of enactment of this Act, the Administrator of the Small Business Administration shall issue any regulations necessary to carry out the amendments made by this section.June 10, 2015Reported with an amendment